DETAILED ACTION
Claims 15-17, 21-23, 28-30, 35 and 36 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO62/612073 filed on 12/29/2017.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Zhao et al Reference (US 2017/0280162 A1) and the Chuang et al Reference (US 2018/0070110 A1).

Zhao relates to determine a block-level threshold for the portion of the encoded video data stored to the storage media, to determine that an encoded block of the portion of the encoded video data has a size that is equal to or greater than the threshold, to receive a syntax element indicating that a portion of the encoded block is to be reconstructed using a coding tool, to determine, based on the encoded block having the size that is equal to or greater than the threshold, that the syntax element applies to all samples of a plurality of samples included in the encoded block, and to reconstruct the encoded block based on the coding tool. A CTU (or “CTB” for an I slice), which is the root node of a quadtree, is first partitioned by the quadtree, where the quadtree splitting of one node can be iterated until the node reaches the minimum allowed quadtree leaf node size (MinQTSize). If the quadtree leaf node size is not larger than the maximum allowed binary tree root node size (MaxBTSize), then the See Zhao Abstract, [0049]).
Chuang teaches determining, based on the relative dimension value, that the current block is to be partitioned according to a prediction tree (PT) portion of a multi-type tree-based partitioning scheme. The binary tree splitting of one node can be iterated until the node reaches the minimum allowed binary tree leaf node size (MinBTSize) or the maximum allowed binary tree depth (MaxBTDepth). The binary tree leaf node is, namely, a CU which can be used for prediction (e.g. intra-picture or inter-picture prediction) and transform without any further partitioning. There are two splitting types, namely, symmetric horizontal splitting and symmetric vertical splitting. In one example of the QTBT partitioning structure, the CTU size is set as 128×128 (that is, 128×128 luma samples and two corresponding 64×64 chroma samples), the MinQTSize is set as 16×16, the MaxBTSize is set as 64×64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4. The quadtree partitioning is applied to the CTU first, to generate quad-tree leaf nodes. The quad-tree leaf nodes may have a size ranging from 16×16 (i.e., the MinQTSize) to 128×128 (i.e., the CTU size). If the leaf quad-tree node is 128×128, then the leaf quad-tree node will not be further split according to the binary tree structure, because the quad-tree leaf node size exceeds the MaxBTSize (i.e., 64×64)  (see Chuang Abstract, [0085], [0084]).

The following is an examiner's statement of reasons for allowance: neither Zhao, Chuang, nor other relevant art or combination of relevant art, teaches a method, device and CRM comprising: determining a coding unit from a picture of the video data, the picture including a boundary: determining that the coding unit is a fractional boundary coding unit when the coding unit has only a 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 15, 21 and 28 are allowable by the addition of the limitations. Claims 16, 17, 22, 23, 29, 30, 35 and 36 are allowable as they are dependent off the independent claims, which were determined to be allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483